
	

115 S2676 IS: Saving Lives Through Proper Notification of Overdoses Act
U.S. Senate
2018-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2676
		IN THE SENATE OF THE UNITED STATES
		
			April 16, 2018
			Mr. Cassidy (for himself and Mr. Murphy) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To permit certain disclosures of health information during emergencies, including overdoses.
	
	
 1.Short titleThis Act may be cited as the Saving Lives Through Proper Notification of Overdoses Act. 2.Communication with families during emergencies (a)Promoting awareness of authorized disclosures during emergenciesThe Secretary of Health and Human Services shall annually notify health care providers regarding permitted disclosures during emergencies, including overdoses, of certain health information to families and caregivers under Federal health care privacy laws and regulations.
 (b)Use of materialFor the purposes of carrying out subsection (a), the Secretary of Health and Human Services may use material produced under section 11004 of the 21st Century Cures Act (42 U.S.C. 1320d–2 note).
			
